internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-109709-18 date date legend taxpayer subsidiary ----------------------------- ------------------------ --------------------------------------------- ------------------------ company ---------------------------------------------------- ------------------------ firm state date date date date --------------------------- -------------- ------------------- --------------------------- ------------------- ---------------------- plr-109709-18 dear ---------------- this ruling responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer and subsidiary taxpayer and subsidiary request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the regulations to make an election under sec_856 of the internal_revenue_code the code to treat subsidiary as a taxable_reit_subsidiary trs of taxpayer effective as of date facts taxpayer is a state limited_liability_company formed on date taxpayer represents that it qualifies as a real_estate_investment_trust reit under sec_856 through of the code and that it will timely file an election to be treated as a reit commencing with its taxable_year that ended on date company invests in specialized real_estate which it owns through various reits one of company’s reits is taxpayer which was formed to hold real_estate used for medical offices senior housing student housing and self-storage taxpayer represents that the senior housing properties are health care facilities as defined in sec_856 subsidiary is a state limited_liability_company that was formed on date and is wholly owned by taxpayer pursuant to revproc_2009_41 2009_2_cb_439 subsidiary filed a form_8832 entity classification election to elect to be treated as a corporation for federal_income_tax purposes effective as of date pursuant to sec_856 subsidiary leases the senior housing owned by taxpayer and contracts with an eligible_independent_contractor as defined in sec_856 to operate and manage the senior housing company has an internal tax department the tax department which is responsible for ensuring that all elections are made for the entities in which company is a primary investor including taxpayer and subsidiary at times the tax department prepares and files elections and at other times the tax department requests that an election be prepared by an outside tax advisor when company formed subsidiary it intended to cause taxpayer and subsidiary to jointly file a form_8875 taxable_reit_subsidiary to treat subsidiary as a trs of taxpayer effective as of date the deadline to file the form_8875 with an effective date of date was date however during the period between date and date company transferred most of its outside tax work including that for taxpayer and subsidiary from one accounting firm to firm the tax department was heavily plr-109709-18 involved in the transition and inadvertently failed to cause taxpayer and subsidiary to timely file the form_8887 after date firm requested a copy of the form_8875 for taxpayer and subsidiary it was at this time that the tax department realized it had inadvertently failed the election firm then prepared and submitted a request for an extension under sec_301_9100-1 and sec_301_9100-3 to elect under sec_856 to treat subsidiary as a trs of taxpayer with an effective date of date taxpayer and subsidiary make the following additional representations in connection with their request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in taxpayer or subsidiary having a lower u s federal tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money taxpayer and subsidiary do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer and subsidiary did not choose to not file the election taxpayer and subsidiary are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that make the election advantageous to taxpayer or subsidiary the period of limitations on assessment under sec_6501 has not expired for taxpayer or subsidiary for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed in addition affidavits on behalf of taxpayer and subsidiary have been provided as required by sec_301_9100-3 law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment plr-109709-18 as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have plr-109709-18 not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and the representations made we conclude that taxpayer and subsidiary have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of taxpayer effective as of date accordingly taxpayer and subsidiary have calendar days from the date of this letter to make the intended election to treat subsidiary as a trs of taxpayer effective as of date this ruling is limited to the timeliness of the filing of form_8875 this ruling’s application is limited to the facts representations and code and regulation sections cited herein except as provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer qualifies as a reit or whether subsidiary otherwise qualifies as a trs of taxpayer under part ii of subchapter_m of the code further no opinion is expressed as to whether the senior housing is a health_care_facility under sec_856 or whether it is operated by an eligible_independent_contractor pursuant to a structure permitted by sec_856 no opinion is expressed with regard to whether the tax_liability of taxpayer or subsidiary is not lower in the aggregate for all years to which the election applies than plr-109709-18 such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the u s federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the u s federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by taxpayer and subsidiary and accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ________________________________ julanne allen assistant branch chief branch office of the associate chief_counsel financial institutions products enclosure cc
